Evans, Judge:
This is an appeal by the collector of customs from a finding of value by the appraiser at the port of Los Angeles, Calif. The merchandise consists of confectionery which was appraised as invoiced and entered. The Government claims that to the values found by the appraiser should be added an amount for drawback, which the invoice states is not included in the prices as invoiced. The invoice also contains a statement of the amount of drawback claimed.
We find no evidence in the record sufficient to sustain the claim of the Government, and therefore find that the values are as found by the appraiser and as entered.
Judgment will be rendered, accordingly. It is so ordered.